Exhibit 10.3

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of December 15, 2017 (the “Effective Date”) by and between
Midland States Bancorp, Inc. (the “Company”), Midland States Bank, an Illinois
banking corporation (the “Bank”) (the Bank and the Company hereinafter
collectively referred to as the “Employer”), and Douglas J. Tucker
(“Executive”).

 

RECITALS

 

A.            The Executive is currently employed as the Senior Vice President
and Corporate Counsel of the Company and the Bank and has entered into an
Employment Agreement with the Company and the Bank, dated as of December 1, 2010
(the “Employment Agreement”).

 

B.            The Chief Executive Officer of the Company has recommended, and
the Company’s Compensation Committee has approved, changes to the target
Incentive Bonus and long-term incentive bonus percentages for the Executive.

 

C.            Since the date of the Employment Agreement the SEC has requested
that all issuer’s subject to the reporting requirements of Securities Exchange
Act of 1934 include a provision in the issuer’s employment agreements with
respect certain rights of the employee to contact the SEC and other government
agencies with respect to possible violations of the federal securities laws.

 

AGREEMENTS

 

1.              The reference in Section 4(b) of the Employment Agreement to a
target Incentive Bonus is hereby amended to “not less than fifty percent (50%)”;
and a new sentence shall be added as follows: “The long-term incentive bonus
percentage for the Executive shall be fifty percent (50%).”

 

2.              A new Section 8(g) is hereby added to the Employment Agreement
as follows:

 

(g)          Nothing contained herein shall impede Executive’s ability to
communicate with the staff of the Securities and Exchange Commission or other
governmental agencies regarding possible federal securities law violations
(i) without the Company’s prior approval, and (ii) without having to forfeit or
forgo any resulting whistleblower awards.”

 

In all other respects the Employment Agreement shall remain fully in force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

MIDLAND STATES BANCORP, INC. and MIDLAND STATES BANK

 

DOUGLAS J. TUCKER

 

 

 

 

 

 

By:

/s/ Leon J. Holschbach

 

/s/ Douglas J. Tucker

Name:

Leon J. Holschbach

 

[Signature]

Its:

Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------